Citation Nr: 1309419	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  09-43 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a hysterectomy associated with acanthosis, cervix with reactive changes.  

2.  Entitlement to service connection for a skin disease to include poikiloderma of civatte of the neck and dermatitis.

3.  Entitlement to service connection for a right wrist disability

4.  Entitlement to service connection for a back or lumbar spine disability.



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to July 1994 and from March 2002 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran submitted a claim for service connection for tendonitis of the right wrist, a back disability, a disability of the left foot, chronic sinusitis, acid reflux, tinnitus, and dermatitis in January 2010.  These issues were denied in a May 2011 rating decision.  The Veteran submitted a notice of disagreement with each of these decisions except for the foot in May 2011.  In an October 2012 rating decision service connection was granted for tinnitus, gastroesophageal reflux disease, and sinusitis.  This represents a complete grant of the benefits sought, and no further action is required.  

The remaining three issues of entitlement to service connection for poikiloderma of civatte of the neck and dermatitis, a right wrist disability, and a back disability that were denied in the May 2011 rating decision were addressed in an October 2012 statement of the case.  On October 15, 2012, the RO sent the statement of the case to the Veteran and advised her that she had 60 days from the date of the notice or the remainder of the one year period from notice of the rating decision to submit a substantive appeal.  She was advised that if she did not respond within that period, her appeal would be closed.  

On December 19, 2012, her representative faxed its cover letter and a VA form 9 from the Veteran.  Both were dated December 11, 2012, but received at the RO on December 19, 2012.  Hence, it appears that the substantive appeal was received more than 60 days after the statement of the case and more than one year after notice of the underlying rating decision.  Because the substantive appeal was faxed rather than mailed, the mailbox rule would not apply.  Mapu v. Nicholson, 397 F.3d 1375 (Fed Cir. 2005) (holding that the mailbox rule only applied to documents submitted to through the United States mail).  

The RO did not; however, close the Veteran's appeal, but instead forwarded the Form 9 to the Board.  The United States Court of Appeals for Veterans Claims has essentially held that the Board is required to adjudicate issues were there is no evidence that the RO closed an appeal for lack of a timely substantive appeal and treated the appeal as timely.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam).  The issues of entitlement to service connection for dermatitis, a right wrist disability, and a back disability are before the Board.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The issues of entitlement to service connection for dermatitis, a right wrist disability, and a back disability are REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on her part.



FINDING OF FACT

The Veteran's hysterectomy was necessitated by disabilities that began during active service.  



CONCLUSION OF LAW

The criteria for service connection for residuals of a hysterectomy have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

However, the VCAA is not applicable where further assistance would not aid the Veteran in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating her claim.

Service Connection

The Veteran contends her 2008 hysterectomy was incurred as a result of her service connected acanthosis of the cervix with reactive changes.  In the alternative, she argues that the cause of her hysterectomy was related to well documented symptoms she experienced during active service.  

Service connection will be granted if a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 U.S.C.A. § 1101, 38 C.F.R. § 3.309.  Walker v. Shinseki, --F.3d--, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records show that she was seen on several occasions for pelvic pain in the mid 1980s.  A diagnostic laparoscopy was eventually performed in September 1987.  Among other things, the findings noted that there was no evidence of endometriosis.  The Veteran continued to have periodic pelvic pain, and she underwent a cervical cone biopsy in April 1989.  On this occasion microscopic diagnoses included proliferative endometrium.  Moderate dysplasia was also noted. The Veteran continued to have periodic complaints of pelvic pain throughout the remainder of her service.  

Entitlement to service connection for acanthosis of the cervix with reactive changes was established in a November 1995 rating decision.  

Additional post service medical records include a September 2007 VA gynecological examination.  The Veteran reported that she experienced continuous pelvic and abdominal pain. 

Private medical records dated October 2007 show that the Veteran had experienced pelvic pain for an indeterminate length of time.  She was described as a difficult historian with a histrionic overlay, and she was interested in a hysterectomy.  The examiner stated that while there was no obvious reason to perform one, statistically she would benefit from a hysterectomy.  The final impression was pelvic pain.  

A surgical report dated October 2008 shows that the Veteran underwent a total laparoscopic hysterectomy, right salpingo-oophorectomy.  The preoperative diagnoses and the post operative diagnoses were the same.  These were pelvic pain, ovarian cyst on the right, and a history of cervical dysplasia. 

In a December 2008 letter, the Veteran's doctor stated that the Veteran had originally presented with pelvic pain.  She had a history of endometriosis and cervical dysplasia.  The Veteran underwent a total laparoscopic hysterectomy with right salpingo-oophorectomy for endometriosis that was seen on her right ovary.  Given her history of cervical dysplasia it warranted removal of the cervix at that time.  The pathology report revealed no malignancy on the cervix.  Endometrium with secretory phase and endometriosis was seen on her right ovary as well as some fibroids.  

The Veteran was provided a VA gynecological examination in February 2009.  Following a review of the record and examination, the examiner opined that the Veteran's hysterectomy was not caused by or a result of her service connected acanthosis of the cervix with reactive changes.  The rationale was that the hysterectomy was done for endometriosis which was not related to cervical dysplasia.  The pathology report had showed that there was no pathology of the cervix.  

In January 2013, the Board sought to obtain an expert medical opinion from the Veterans Health Administration (VHA).  This opinion was received in February 2013.  The examiner reviewed the Veteran's claims folder.  She stated that the proliferative endometrium noted in service was benign.  She further added that the Veteran's service connected acanthosis was a thickening of the bottom layers of the squamous skin, which were reactive changes associated with healing from the conization conducted in service.  It was benign and was not a reason for further surgery.  However, the examiner further noted that the preoperative and post operative diagnoses for the August 1987 laparoscopy conducted in service included pelvic pain.  The preoperative and post operative diagnoses for the October 2008 hysterectomy operative report also included pelvic pain.  The findings suggested that the endometriosis and fibroids were not a primary indication for hysterectomy.  However, pelvic pain had been noted in service and in the diagnoses with the hysterectomy, and pelvic pain can be an indication for treatment including a hysterectomy. 

The Board finds that service connection is warranted for the residuals of the Veteran's hysterectomy. 

The evidence does not support entitlement to service connection for the hysterectomy as secondary to the service connected acanthosis of the cervix with reactive changes.  The February 2009 VA examiner opined that there was no relationship, and the February 2013 VHA medical opinion also noted that the service connected disability was benign and not a reason for further surgery.  However, the February 2009 VA examiner did not address entitlement to service connection for a hysterectomy on a direct basis.  

The February 2013 examiner noted that the Veteran experienced pelvic pain during active service, and that pelvic pain was among the diagnoses listed both before and after the hysterectomy.  She opined that pelvic pain could be an indication for treatment including a hysterectomy.  The Veteran had pelvic pain during service and continued to have pelvic pain following discharge from service, and her hysterectomy has been linked to this pain by an expert medical opinion, the Board finds that the hysterectomy was the result of a disease in active service.  The criteria for service connection are established and the appeal is granted.  


ORDER

Entitlement to service connection for residuals of a hysterectomy is granted. 


REMAND

In her December 2012, substantive appeal the Veteran indicated that she wanted a Board hearing at the RO (Travel Board hearing).  She has a right to this hearing.  38 C.F.R. § 20.700(a) (2012).  She has not yet been afforded an opportunity for the hearing.

Accordingly, the appeal is REMANDED for the following action:

Afford the Veteran a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


